--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


FIRST AMENDMENT TO
BUSINESS AND ROYALTY AGREEMENT
 
This First Amendment to Business and Royalty Agreement (this “First Amendment”)
is made and entered into as of the 23rd day of November, 2010, by and between
Global Energy, Inc., a corporation organized and existing under the laws of the
State of Nevada (“Global”), and Covanta Energy Corporation, a corporation
organized and existing under the laws of the State of Delaware (“Covanta”).
 
WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (“AK”), and Covanta entered into a License and Manufacturing Agreement
dated March 11, 2010 (the “LMA”) which authorizes Covanta, among other things,
to manufacture and have manufactured Systems;


WHEREAS, AlphaKat – Global Energy GmbH, a company organized and existing under
the laws of Germany (“Licensor”), and Covanta entered into a License Agreement
dated February 6, 2008 (as amended through the date hereof, the “License
Agreement”);


WHEREAS, Global and Covanta entered into the Business and Royalty Agreement
dated as of February 6, 2008 (the “Agreement”);


WHEREAS, the terms of the LMA requires that certain modifications be made to the
terms of the Agreement and the License Agreement; and


WHEREAS, Global and Covanta want to implement those modifications and certain
other modifications to the terms of the Agreement;
 
NOW, THEREFORE, in light of the mutual premises set forth herein and other good
and valuable consideration, the receipt and the sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows.



1.
Capitalized Terms.  All of the capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
2.
Amendments to the Agreement.  The following amendments to the Agreement are
made:



 
a.
The following new capitalized terms are added to Section 1.1 of the Agreement:

 
““American” means American Renewable Diesel, LLC, a Delaware limited liability
company, and its successors and assigns.”


““Approved Supplier” means any Person securing rights from AlphaKat to make or
have made Systems and Parts and/or to sell Systems and Parts.”


““Approved Supplier Purchase Order” means any purchase order to sell one or more
Systems entered into by and between an Approved Supplier (other than Covanta or
an Affiliate of Covanta), as the seller, and any Person as the purchaser.”
 
“Base Price” means the price being charged for the purchase of a System pursuant
to a Covanta Purchase Order which shall include Covanta’s direct costs, indirect
costs, applied overhead, manufacturer’s profit and the cost of providing a
one-year warranty, but shall not include, for the avoidance of doubt, (i) the
amount of the Commission that is payable hereunder, (ii) the royalties payable
by Covanta to AK pursuant to the Manufacturing Agreement, (iii) any sales taxes,
use taxes, value added taxes or any other type of taxes whatsoever, (iv) any
import duties or other similar charges or fees on the importation or delivery of
equipment, (v) fees separately charged to provide an extended warranty on, or
perform operation and maintenance services for, the Systems being sold and (vi)
any other types of charges not typically included in the sale price of a
product.”


““Covanta Purchase Order” means any purchase order to sell one or more Systems
entered into by and between any Person (including Covanta or any Affiliate of
Covanta) as the purchaser and Covanta, any Affiliate of Covanta or any supplier
to Covanta or any Affiliate of Covanta, as the seller.”


““Fuel Royalty” has the meaning set forth in Section 5.1.”


““Licensor Purchase Order” means any purchase order to sell one or more Systems
entered into by and between Covanta or any Affiliate of Covanta as the purchaser
and Licensor or AK as the seller.”


““Manufacturing Agreement” means the License and Manufacturing Agreement dated
March 11, 2010, entered into by and between AK and Covanta.”


 
2

--------------------------------------------------------------------------------

 
 
““Parts” means any subsystem, component, item of equipment (including the KDV
Turbine), part, spare part and any other items which are used in the operation
of the System.”


““Renewable” means Renewable Diesel, LLC, a limited liability company formed
under the laws of Delaware, and its successors and assigns.”


 
b.
The following capitalized terms are deleted in their entirety from Section 1.1
of the Agreement:  (i) Commercial Waste; (ii) Contracted Waste; (iii) Election
Notice; (iv) Radial Biomass; (v) Royalty; and (vi) Trianon.



 
c.
The definitions of the following capitalized terms are modified to read as
follows:



““Competitor” means a Competitor of Covanta or a Competitor of Global, as the
context requires, it being agreed for all purposes of this Agreement that none
of (i) Global and its Affiliates, (ii) Covanta and its Affiliates or (iii)
Renewable and its Affiliates shall be treated as Competitors,”


““Competitor of Covanta” means a Person, directly or through Affiliates, engaged
primarily in the business of (i) waste disposal, including the energy from waste
business and/or (ii) the processing or conversion, or the selling
of equipment or development of technology for the processing or conversion, of
waste or organic feedstock(s) containing hydrocarbon materials, including
Feedstock, into diesel fuel.”


““Competitor of Global” means a Person, directly or through Affiliates, engaged
primarily in the business of the processing or conversion, or the selling of
equipment or development of technology for the processing or conversion, of
waste or organic feedstock(s) containing hydrocarbon materials, including
Feedstock into diesel fuel.”


““DP Site” means the site on which the Demonstration Plant is installed.”


““DP System” means the System purchased by Covanta for the Demonstration Plant.”


““Feedstock” means any material capable of being processed by the Technology,
including Household Waste.”


““Household Waste” means all non-hazardous, post-recycled municipal solid waste
which is collected from residences, which waste is of the type normally accepted
for processing at waste to energy facilities in the United States.”


 
3

--------------------------------------------------------------------------------

 
 
““Improvements” means all the techniques, enhancements, modifications, changes,
experience, methods, information, data or knowledge that will be created or
acquired in the future relating to the Technology and/or the manufacturing of
the Systems and Parts (whether or not patentable, useful or workable) through
the implementation, development, re-design, testing, operation, maintenance,
monitoring, control, modeling, fabrication and improvement of the Technology
and/or the manufacturing of the Systems and Parts and/or the operation of
Systems.”


““KDV 500” means a System capable of producing a minimum of 500 liters of diesel
oil per hour.”


““License Agreement” means the License Agreement entered into by Covanta and
Licensor dated as of February 6, 2008, as amended by the First Amendment to
License Agreement dated as of July 8, 2008 and the Second Amendment to License
Agreement dated as of November 23, 2010, a copy of each of which has been
provided to Global.”


““Project” means a project to convert Feedstock to diesel using the Technology
(i) for use in Territory A or Territory B which is initiated, developed and
owned (in whole or in part) by Covanta or a Covanta Affiliate or (ii) for use in
Territory A which is owned by a Governmental Organization where and for so long
as the System(s) which comprise the project are being operated by Covanta.  For
the avoidance of any doubt, a project which is identified by Covanta, is
developed by Renewable or by any other Person on behalf of Covanta and is owned
(in whole or in part) by Covanta or a Covanta Affiliate shall be a Project for
all purposes of this Agreement, including the payment of a Fuel Royalty.”


““Purchase Order” means a Covanta Purchase Order or a Licensor Purchase Order.”
 
““System” means any system of components (consisting primarily of the required
KDV Turbines, the feed preparation system, the ash handling system, any system
control hardware and software, structural steel, piping and electrical wiring),
including all Parts, whether it is in existence today or developed hereafter by
AK, Covanta or any other Person, and any future system of components to convert
Feedstock into diesel oil using the Technology.”


 
4

--------------------------------------------------------------------------------

 
 
““Territory B” means China, the United Kingdom, the Republic of Ireland and
Canada.”


 
d.
All the capitalized terms defined herein by a reference to the definition of
such term in the License Agreement shall mean, for the avoidance of any doubt,
the License Agreement as it has been amended through the date of this First
Amendment.  Future amendments to the License Agreement that modify any such
capitalized term shall not be applicable unless the Parties agree to such
modification by a further amendment of the Agreement.



 
e.
All of the references in the Agreement to the term “Royalty” are changed to
“Fuel Royalty” and all of the references in the Agreement to the term
“Royalties” are changed to “Fuel Royalties.”



 
f.
The word “and” at the end of Section 1.2(f) is deleted, the period at the end of
Section 1.2(g) is changed to a semicolon and the following new provisions are
added to Section 1.2:



“(h)           All the references herein to the terms “diesel,” “diesel oil” or
“diesel fuel” or any similar term shall include kerosene, jet fuel and any other
fuel that Feedstock can be converted into using the Technology; and


(i)              All references to Covanta in its capacity as a manufacturer of
Systems shall include any Affiliate of Covanta, any Person (that is not an
Affiliate of Covanta) that is manufacturing Systems in which Covanta or an
Affiliate of Covanta has an ownership interest and any contractor or supplier
manufacturing systems under an agreement with Covanta or any Affiliate of
Covanta.”


 
g.
Section 2.1 is hereby deleted and replaced in its entirety by the following:



“Section 2.1            Rights of Covanta.  Subject to the terms of this
Agreement, and intending to be consistent with the terms and conditions of the
License Agreement, during the Interim Period, the Initial Period and the
Extended Period, Global hereby grants the following rights to Covanta to the
extent now or hereafter held by Global during the term of this Agreement (the
“Covanta Rights”):  (i) the exclusive right to market, offer for sale and sell
Systems for use in Territory A, the exclusive right to market, offer for sale
and sell Systems to Governmental Organizations for use outside Territory A and
the right to sell Systems to Global or any of its Affiliates for projects
outside of the Territory owned by Global, any of its Affiliates or any entity in
which Global or any of its Affiliates holds an ownership interest; (ii) the
exclusive right to use, practice and make improvements to the Technology
(including the Systems and Parts) in Territory A (subject to the right of Global
to develop Carve-Out Projects in Territory A as provided for in Section 2.2 and
the rights granted to Renewable by Covanta to develop projects in Territory A);
(iii) the non-exclusive right in Territory B to use, practice and make
Improvements to the Technology (including the Systems and Parts) in connection
with Projects using Feedstock; and (iv) the right to manufacture or have
manufactured and sell Systems as contemplated by the terms of the Manufacturing
Agreement.  Global expressly agrees that it shall not do anything in connection
with the Technology, during the term of the License Agreement or the term of the
Manufacturing Agreement, as the case may be, which is inconsistent with (i) any
of the exclusive rights granted by Licensor to Covanta as part of the Covanta
Rights pursuant to the License Agreement regardless of whether such rights have
been or will be granted to Global by Licensor or (ii) the manufacturing rights
granted by AK to Covanta pursuant to the Manufacturing Agreement regardless of
whether such rights have been or will be granted to Global by AK.  For the
avoidance of doubt, Covanta shall be entitled to exercise any or all of the
license rights and manufacturing rights granted to it in the Technology itself
or through any of its Affiliates, but  Covanta shall not have the right to issue
sublicenses to any Person other than an Affiliate or American, Global or their
respective Affiliates.”


 
5

--------------------------------------------------------------------------------

 
 
 
h.
In the second line of the opening paragraph of Section 2.2, the following words
are inserted after the word “Technology:”

 
“with Household Waste as the Feedstock”


 
i.
In the third line of Section 2.3(a), the words “that Covanta has the right to
purchase through Licensor” which follow the word “Systems” are deleted.



 
j.
The word “Renewable” shall be substituted for the word “Trianon” in the tenth
line of Section 2.3(g).



 
k.
In the seventh line of Section 2.3(h), the following words are inserted after
the word “effect” and before the period which follows such word:



“; provided, however, that  the foregoing restrictions shall not apply to the
sale or transfer by Covanta of any wholly owned subsidiary that has a direct or
an indirect interest in one or more Projects if such subsidiary has material
assets other than just its direct or indirect interests in such Projects”


 
l.
Section 2.4 is hereby deleted and replaced in its entirety by the following:



“Section 2.4 EPA Registration.  Covanta will use commercially reasonable efforts
during the term hereof to register the diesel oil produced by the Demonstration
Plant as a motor fuel with the United States Environmental Protection
Agency.  Covanta shall take the lead with respect to the necessary activities
for securing such registration, including preparing and submitting applications
to the United States Environmental Protection Agency, and Global shall
reasonably cooperate with such efforts to be undertaken by Covanta.”


 
6

--------------------------------------------------------------------------------

 
 
 
m.
Sections 2.5 and 2.6 are hereby deleted in their entirety.



 
n.
As all of the obligations set forth in Article 3 have been fully performed,
Article 3 is hereby deleted in its entirety and replaced with the following:



“ARTICLE 3 – COMMITMENT TO PROVIDE SYSTEMS


Section 3.1               Availability of Systems.  Covanta acknowledges (i) the
role played by Global in assisting Covanta in securing the manufacturing rights
under the Manufacturing Agreement and the expansion of the Covanta Rights under
the License Agreement and (ii) the disadvantages to Global if Global is not able
to purchase from Covanta for the Systems required by Global for its projects and
its customers.  In partial consideration thereof, Covanta agrees that it shall
(a) taking into account at the time that Global seeks to put in place a Covanta
Purchase Order for itself or a customer (I) the limits of Covanta’s
manufacturing capabilities, (II) Covanta’s existing Purchase Orders (including
those for Projects) and (iii) the requirements of Global or its customer,
including the delivery schedule for the Systems, supply all the Systems required
for Global’s projects and customers and (b) not delay the negotiation or
execution of Covanta Purchase Orders for, or the delivery of Systems to, Global
or its clients to favor the Systems required by Covanta or Renewable for
Projects.


Section 3.2               Purchase Price of Systems.  The Parties acknowledge
that (i) Covanta wants to maintain as confidential its costs of manufacturing
Systems and that it prefers to not have Global audit such costs and (ii) Covanta
has a built in incentive to set the Base Price of Systems at the lowest level
possible in order to limit the Commissions (as defined in the License Agreement)
that are payable by Covanta to Licensor or American, as the case may be, under
the License Agreement and the Royalties (as defined in the Manufacturing
Agreement) that are payable to AK under the Manufacturing Agreement  In partial
consideration thereof, the Parties agree that within sixty (60) days after
Covanta places one or more purchase orders to secure some or all of the Parts
that are required to manufacture the initial KDV 500 which is to be manufactured
by Covanta, Covanta and Global shall agree on the mark-up (the “Mark-Up”) over
the Base Price that Covanta will charge for all Systems sold to the Persons
specified in this Section 3.2, which is intended to be a standard mark-up for
the preferred purchasers of original equipment manufactured products.  The
purchase price of all the Systems manufactured by Covanta for the following
Persons shall equal the Base Price plus the Mark-Up:  (i) all Systems for
Projects (regardless of whether Global or Renewable is an investor in such
Projects); (ii) all Systems for projects that are owned by Global, an Affiliate
of Global or any other Person in which Global owns at least a ten percent (10%)
interest; and (iii) all Systems for projects that are owned by Renewable, an
Affiliate of Renewable or any other Person in which Renewable owns at least a
ten percent (10%) interest.  Covanta shall provide a written certification each
year regarding the Base Price established for such year.


 
7

--------------------------------------------------------------------------------

 
 
Section 3.3               Terms of Covanta Purchase Order.  The Parties agree
that they will cooperate with each other and with American, in good faith, to
develop a standard form of Covanta Purchase Order for all Systems to be sold for
any project or to any customer (other than a Project that is wholly owned by
Covanta or a Covanta Affiliate).  While the final form of the standard Covanta
Purchase Order must be acceptable to Covanta in its sole discretion, Covanta
agrees that the terms of the standard Covanta Purchase Order will not
disadvantage Global or American in using their respective rights to exploit the
Technology in their respective territories (it being assumed for this purpose
that Global’s territory is the same as that of Licensor).


Section 3.4              Annual Pricing.  The Parties shall meet each November
(and shall invite American to participate in such meeting) for the purpose of
(i) establishing the Base Price for the coming year, (ii) establishing the price
of spare parts and any consumables being supplied by Covanta, (iii) approving
changes in the form of the standard Covanta Purchase Order to provide
predictability in marketing and selling the Systems, (iv) discussing issues of
concern regarding pricing or undue priority to any of the Parties or American
and (v) for any other purpose that is relevant to the successful exploitation of
the Technology.  Subject to the express provisions hereof, the final
determination of the Base Price, the price of spare parts and any consumables
and the provisions of the standard Covanta Purchase Order shall be made by
Covanta.


Section 3.5               Limited Right of Audit.  If Global believes, in good
faith, that the Base Price of Systems is significantly higher than Covanta’s
cost of manufacturing Systems or that Covanta is not meeting any of the other
obligations set forth in this Article 3, Global shall have the right to treat it
as a Dispute and require it be resolved in accordance with the procedures set
forth in Article 9, it being expressly agreed that the costs of the Party that
prevails in any such Dispute (the amount of which shall be determined by the
arbitrator) shall be reimbursed by the other Party.  The obligation to reimburse
such costs shall be reflected in the decision of the arbitrator.”


 
o.
Section 4.2 is deleted in its entirety.

 
 
p.
Section 4.3 is renumbered as Section 4.2.



 
8

--------------------------------------------------------------------------------

 
 
 
q.
Section 4.4 is renumbered as Section 4.3 and the reference to “this Section 4.4”
in eighth line is changed to “this Section 4.3.”



 
r.
Sections 5.1(b) and 5.1(c) are hereby deleted and replaced in their entirety by
the following:



“(b)                            Following the termination of the License
Agreement, Covanta shall not be obligated to pay a Fuel Royalty on any future
Projects developed by Covanta (excluding any Projects that have placed a
Purchase Order for one or more Systems prior to the date of termination or
loss);


“(c)                           Notwithstanding anything contained herein to the
contrary, Covanta shall not be obligated to pay the Fuel Royalty with respect to
(i) the Demonstration Plant, (ii) any project initiated and developed by
Renewable (even if Covanta invests in such project), (iii) any project that is
initiated and developed by Global with the consent of Covanta (even if Covanta
invests in such project) and (iv) any Systems which are sold to a Governmental
Organization for use outside of Territory A or for use in Territory A after
Covanta ceases to operate such Systems on behalf of the Governmental
Organization, it being agreed that the Fuel Royalty shall be paid on all of the
Carve-Out Projects in which Covanta invests;”


 
s.
Section 5.4 is hereby deleted and replaced in its entirety by the following:



“Section 5.4             Sale of Systems to Governmental Organizations.  If
Covanta sells one or more Systems to a Governmental Organization for use in
Territory A, Covanta shall be obligated to pay Global the Fuel Royalty in
connection with the operation of such Project for so long as Covanta operates
such System(s) for such Governmental Organization and Covanta shall price such
obligation into the cost of operating such Project for the Governmental
Organization.  If the Governmental Organization wants to retain the diesel fuel
produced by the Project for its own use, then the Parties shall agree on a
method of valuing the diesel for purposes of determining the Fuel Royalty or
adopt an alternative way of calculating the Fuel Royalty for such Project.”


 
t.
The notice address for Global in Section 11.3 is hereby deleted and replaced in
its entirety by the following:



“Global Energy, Inc.
Gama Building, 5th Floor
Ramat Gan 52681, Israel
Attention:  Asi Shalgi
Facsimile:  +972-77-228-5678”


 
9

--------------------------------------------------------------------------------

 
 
 
u.
Section 11.13 is hereby renumbered as Section 11.14 and the following new
Section 11.13 is added:



“Section 11.13         Survival.  Upon the termination or the expiration of this
Agreement, the following Articles will survive:  5, 8, 9 and 11.”


3.
Miscellaneous Provisions to Apply.  The provisions of Article 11 of the
Agreement shall apply mutatis mutandis to this First Amendment as fully as if it
was expressly set forth herein.



4.
Full Agreement of the Parties.  The Agreement, as amended by this First
Amendment, embodies the entire understanding of Global and Covanta and
supersedes all prior negotiations, understandings and agreements between them
with respect to the subject matter thereof and hereof.

 
[Signature page follows]


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this First Amendment to Business
and Royalty Agreement as of the date first above written.



 
GLOBAL ENERGY, INC.
         
 
By:
/s/ Asi Shalgi      
Asi Shalgi, Chief Executive Officer
            COVANTA ENERGY CORPORATION             By: /s/ Timothy J. Simpson  
    Timothy J. Simpson, Executive Vice President and General Counsel

 
11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------